DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09 June 2022 has been entered.  
Claims 1-7 remain pending in the application, wherein claims 1-2 have been amended and claims 4-7 have been withdrawn.  No new matter has been introduced as a result of these amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al. (US PGPub. No. 2015/0190985, previously cited) in view of Yoshida et al. (US PGPub. No. 2013/0209874) and Imai et al. (US PGPub. No. 2004/0197598).
Claim 1: Oda teaches a clad material in which a first layer of austenite stainless steel, a second layer of Cu or a Cu alloy stacked on the first layer, and a third layer of austenite stainless steel stacked on the side of the second layer opposite to the first layer are roll bonded to each other (paragraph 0015).  The thickness of the clad material can be set to 0.3 mm (paragraphs 0023 and 0074) which overlaps the claimed overall thickness of 1 mm or less, and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Oda teaches that the first and third layers can be made of the same material and the thicknesses thereof can be set to be substantially equal to each other so that problems with preparation and processing can be reduced, but does not teach the claimed minimum thicknesses compared to the average thicknesses for the first and third layers.
In a related field of endeavor, Yoshida teaches a clad material of Ni-Cu-Ni (paragraph 0013) wherein the outer layers may be Ni or Ni alloy (paragraph 0016) and the base layer is Cu or Cu alloy (paragraph 0026).  The clad material can be produced by joint rolling and diffusion annealing to form a diffusion joint (i.e. produced by roll bonding) (paragraph 0060-0061).  Yoshida teaches that clad material in which the thickness of an outer layer varies greatly is liable to produce a poor weld and therefore variations in the outer layer thickness must be as small as possible (paragraph 0016).  More specifically, Yoshida teaches where the coefficient of variation in the outer layer is preferably 5 or less (paragraph 0057), wherein the coefficient of variation in outer layer thickness is calculated as a standard deviation divided by the mean value times 100 (paragraph 0073).  Yoshida also teaches that when the variations in outer layer thickness are large, the outer layer thickness does not stabilize on the whole, and a portion in which the Cu layer is exposed can be produced (paragraph 0019).
As Oda and Yoshida both teach clad materials having a second layer of copper produced by roll bonding, they are analogous.  Oda teaches the claimed sequentially layered materials of a first layer of stainless steel, a second layer of copper or copper alloy, and a third layer of stainless steel, and Yoshida teaches that variations of outer layer thickness must be as small as possible because large variations lead to poor weldability and possible exposure of the Cu layer.  Minimized variation of outer layer thickness is considered to correspond to a minimum thickness of the first layer and of the third layer being up to 100% of an average thickness of the first layer and third layer respectively.  In view of these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the clad material taught by Oda by minimizing the variations of outer layer thickness as taught by Yoshida because this is considered applying a known technique to a known product ready for improvement to yield predictable results, see MPEP § 2143(I)(D), and one would have had a reasonable expectation of success.  However, Oda and Yoshida do not teach the claimed elongation.
In a related field of endeavor, Imai teaches a stainless steel/Cu clad (i.e. a clad material) (paragraph 0001) suitable for electronic parts, a casting belt, etc. (paragraphs 0002-0003).  The stainless steel is an austenitic stainless steel having large hardenability by cold working, being nonmagnetic after cold working, and having large high temperature strength (paragraph 0006).  The stainless steel/Cu clad has a first sheet of austenitic stainless steel, a second sheet of Cu, and a third sheet of a heat resisting steel laminated together (paragraph 0010).  The elongation of the clad is 30% at room temperature, 25.3% at 500°C, and 35.3% at 700°C (paragraph 0035), and each of these ranges overlap the claimed range for the elongation.  See MPEP § 2144.05.
As Oda and Imai both teach a clad material containing a layer Cu between two layers of steel with at least one layer being an austenitic stainless steel, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the clad material of Yoshida-modified Oda to include the claimed elongation as this is considered a conventionally known feature for a stainless steel/Cu clad material as taught by Imai, and one would have had a reasonable expectation of success.
Claim 2: Yoshida teaches where the coefficient of variation in the outer layer is preferably 5 or less (paragraph 0057), wherein the coefficient of variation in outer layer thickness is calculated as a standard deviation divided by the mean value times 100 (i.e. a standard deviation of layer thickness with respect to the layer thickness is about 5% or less) (paragraph 0073).  This range overlaps the claimed range since a standard deviation of layer thickness includes the deviation of the minimum thickness.  See MPEP § 2144.05.
Claim 3: Oda teaches a clad material including a first layer of austenite stainless steel and a third layer of austenite stainless steel (paragraph 0015).

Response to Arguments
Applicant’s amendments to claim 2 have overcome the indefiniteness previously set forth in the Non-Final Office Action mailed 16 March 2022.  The rejection of claim 2 under 35 U.S.C. 112(b) is withdrawn.  
Applicant’s arguments filed 09 June 2022 regarding the rejection under 35 U.S.C. 103 have been fully considered but they are not persuasive.  
Applicant argues, see p. 4-5, that the prior art references do not teach the claimed elongation of 8% or more.  Oda does not explicitly specify the elongation, but does teach where the clad material may be processed into a prescribed shape by pressing (paragraph 0066).  This treatment (i.e. shaping by pressing) indicates that the clad material has press workability, and therefore is considered to have an elongation overlapping that which is claimed, as indicated in paragraph 0037 of the instant specification which states that the elongation is preferably 8% or more from the viewpoint of press workability.  See MPEP § 2112.
Applicant argues, see p. 5, that the method of producing the clad material as outlined is not disclosed by the prior art.  However, the rejection under 35 U.S.C. 103 outlined above does not rely on inherency based on a substantially identical method of production, and therefore the recited method is not germane to the instantly claimed product (i.e. the clad material).  See MPEP §§ 2113 and 2145(VI).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784